Citation Nr: 0620056	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a history of a right 
foot stress fracture, with metatarsalgia, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974, with periods of active duty for training occurring 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying entitlement to 
secondary service connection for a left knee disorder, and 
entitlement to an increased rating for a history of a right 
foot stress fracture with metatarsalgia.

This case was before the Board in June 2005, at which time 
the Board remanded the claims for further development.  In a 
February 2006 rating decision entitlement to service 
connection for status post cartilage removal and arthritis of 
the left knee was granted.  The evaluation for a history of a 
right foot stress fracture, with metatarsalgia, was increased 
to 20 percent.  As the grant of entitlement to service 
connection for the left knee disorder represents a complete 
grant of the benefit sought, that appeal is no longer before 
the Board.  The only remaining issue certified to the Board 
is as shown on the title page.


FINDING OF FACT

The veteran's residuals of a right foot stress fracture, with 
metatarsalgia are manifested by symptoms of no more than a 
moderately severe foot injury.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
disabling for residuals of a right foot stress fracture, with 
metatarsalgia, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5279, 5284 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 and 
October 2005 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish an 
effective date for the disability.  The claim was 
readjudicated in a February 2006 rating decision.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date is harmless because the claim 
is denied, and any questions pertaining to an effective date 
are moot.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, any error was cured by providing notice and 
readjudicating the claim.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence available which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Board noted 
that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

It is the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

Under 38 C.F.R. § 4.71a, Under DC 5010 (2005), traumatic 
arthritis is rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, DC 5003 (2005), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, DC 5279 (2005), metatarsalgia, 
anterior (Morton's Disease), unilateral or bilateral warrants 
a 10 percent rating.

Under 38 C.F.R. § 4.71a, DC 5284 (2005), a severe foot injury 
warrants a 30 percent evaluation; a moderately severe foot 
injury warrants a 20 percent evaluation.

Background

At an August 1999 VA examination, the examiner noted a 
history of a fracture of the peritarsal, right foot.  The 
veteran complained of right foot pain on the dorsum when 
weight bearing.  He had difficulty walking due to right foot 
pain.  A physical examination revealed peritarsal tenderness 
on the dorsum right foot.  The diagnosis was right foot 
metatarsalgia.

At a December 2004 VA examination, the examiner indicated 
that the appellant's entire claims file had been reviewed 
prior to the examination. The examiner noted that the veteran 
had a stress fracture of the right foot in service and has 
metatarsalgia.  He described having constant pain across the 
dorsum of all right foot metatarsophalangeal joints, and 
painful flare-ups when he went up on his toes, bent his toes, 
or puts pressure on the ball of his foot.  He reported 
receiving Social Security benefits for bilateral arthritis of 
the knees.  He had orthototics for his feet but did not use 
them as he complained that they reportedly made his symptoms 
worse.  

Physical examination revealed no right foot swelling, and no 
tenderness across the dorsum.  There was moderate to severe 
pain on pressure over metatarsophalangeal joints one through 
five with facial grimacing.  The veteran was unable to do 
supination or pronation secondary to his knee disorder.  He 
had a normal right foot arch and no excessive callosities.  
He did not show evidence of abnormal shoe wear.  The 
assessment was moderate to severe metatarsalgia, 
metatarsophalangeal joints 1-5, right, and probable 
degenerative arthritis.  X-rays revealed minute spurs at 
insertion of the Achilles tendon.

In an October 2005 VA examination report the examiner noted 
that the entire claims file had been reviewed prior to the 
examination. The examiner noted that in September 1971 the 
veteran had right foot pain.  There was no further 
documentation until January 1973, when a right foot fracture 
was diagnosed.  In an August 1973 sick call notation, a 
stress fracture third metatarsal, right, was recorded as 
first occurring in 1971.  

Physical examination in October 2005 revealed an antalgic 
gait.  There was objective evidence of pain and dysesthesia 
over the dorsum of the right foot.  He was not taking 
medication or receiving treatment.  He used no assistive or 
corrective devices, crutches, braces, canes, or shoe inserts.  
There was no apparent impact on activities or demands of 
daily living, and no objective sign of flare ups.  There was 
a considerable impact on the quality of veteran's life due to 
daily pain.  The examiner noted an antalgic gait, but no 
callosities or breakdowns.  He did have unusual shoe wear 
pattern.  There were no skin or vascular changes, hammertoes, 
clawfoot, high arches, flat foot, or hallux valgus.  The 
diagnosis was moderate metatarsalgia, consequent to right 
foot stress fracture in service, and most appropriately rated 
as moderate.

Analysis  

In this case, there is no evidence to show that the criteria 
for an increased rating have been met.  In this regard, the 
veteran is receiving the maximum rating under DC 5279.  The 
examiner has rated the right foot disorder as no more than 
moderate.  Under DC 5284 the veteran would be allowed a 10 
percent rating but no more for a moderate foot injury.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the RO has found that an increased evaluation was warranted 
on the basis of functional loss due to subjective complaints 
of pain, and has assigned an additional 10 percent to bring 
the veteran's rating to 20 percent which is analogous to a 
moderately severe foot injury under 38 C.F.R. § 4.71a, DC 
5284.   

The evidence detailed above reveals no objective evidence of 
a moderately severe or severe foot disorder to allow a higher 
rating.  Indeed, the examiner judged the disorder to be no 
more than moderate, and despite a claim of frequent flare 
ups, there was no objective evidence supporting such a claim.  
Hence, the preponderance of the evidence is against a rating 
in excess of 20 percent for the veteran's right foot 
disorder.  

In reaching this decision the Board considered the fact that 
the appellant's right foot disorder is productive of painful 
pathology.  The objective evidence does not, however, show 
evidence of disuse atrophy or incoordination on use due to 
pain which would support a higher evaluation under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, it must 
be recalled that the assignment of a compensable rating 
itself is recognition that the claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Extra-schedular Consideration.  The Board has considered 
whether the veteran's service-connected right foot disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the veteran's right foot disorder does not interfere markedly 
with employment.  The disorder has not required frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right foot 
disorder does not warrant an increased rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a history of a right 
foot stress fracture, with metatarsalgia is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


